ACCEPTED
                                                                                                                          01-15-00530-CV
                                                                                                               FIRST COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS
                                                                                                                     6/12/2015 4:05:38 PM
                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                   CLERK


                                                                                                  Scott W. Weatherford
                                                                                                  (512) 236-2073 (Direct Dial)
                                                                                                  (512)
                                                                                                   FILED691-4440
                                                                                                           IN (Direct Fax)
                                                                                                  sweatherford@jw.com
                                                                                            1st COURT    OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                    June 12, 2015                           6/12/2015 4:05:38 PM
                                                                                            CHRISTOPHER A. PRINE
Via E-Filing                                                                                        Clerk

Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street, Room 208
Houston, Texas 77002-2066

        Re:       Court of Appeals Number 01-15-00530-CV; In re Sunset Nursing Home, Inc.; in
                  the Court of Appeals for the First District of Texas at Houston, Texas

Dear Clerk of the Court,

        This firm represents Real Parties in Interest Rebecca Ann, Inc., Donald Grether, Paul
Heinig, and Plantation Health Care, Inc. in the above-referenced mandamus proceeding. This
morning, Relator Sunset Nursing Home, Inc. filed (without conference) an Emergency Motion to
Stay Trial Court Proceedings. The purpose of this letter is to advise the Court that the Real
Parties in Interest intend to file a response in opposition to the Emergency Motion, and request
time to do so before the Court makes a ruling on that motion. The response will be filed no later
than 5:00 p.m. on Monday, June 15, 2015.

        I appreciate your courtesies in this matter.

                                                        Very truly yours,



                                                        Scott W. Weatherford




12127087v.1
    100 Congress Avenue, Suite 1100   •   Austin, Texas 78701   •   (512) 236-2000   •   fax (512) 236-2002